


Exhibit 10.48

 

TRAVELERS

PERFORMANCE SHARES AWARD NOTIFICATION AND AGREEMENT

 

(This award must be accepted within 90 days after the Grant Date shown below or
it will be forfeited. Refer below to Section 18.)

 

Participant:

“NAME”

 

Grant Date:

 

“GRANT DATE”

 

 

 

 

 

 

Number of Performance Shares: “GRANTED”

 

 

 

 

 

 

 

 

 

Performance Period: XXXX XX, 20XX to XXXX XX, 20XX

 

1.             Grant of Performance Shares. This performance shares award is
granted pursuant to The Travelers Companies, Inc. Amended and Restated 2004
Stock Incentive Plan, as amended (the “Plan”), by The Travelers Companies, Inc.
(the “Company”) to you (the “Participant”) as an employee of the Company or an
affiliate of the Company (together, the “Travelers Group”). The Company hereby
grants to the Participant as of the Grant Date an award (“Award”) for the
initial number of Performance Shares set forth above pursuant to the Plan, as it
may be amended from time to time, and subject to the terms, conditions, and
restrictions set forth herein, including, without limitation, the conditions set
forth in Section 7.

 

2.             Terms and Conditions. The terms, conditions, and restrictions
applicable to the Award are specified the Plan and this grant notification and
agreement, including Exhibits A, B and C (the “Award Agreement”). The terms,
conditions and restrictions in the Plan include, but are not limited to,
provisions relating to amendment, vesting, cancellation and settlement, all of
which are hereby incorporated by reference into this Award Agreement to the
extent not otherwise set forth herein.

 

                By accepting this Award, the Participant acknowledges receipt of
the prospectus dated February 4, 2014 and any applicable prospectus supplement
thereto (together, the “Prospectus”) and that he or she has read and understands
the Prospectus.

 

The Participant understands that the Award and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from the Award is
contingent, and depends on the future financial performance of the Company,
among other factors. The Participant further confirms his or her understanding
that the Award is intended to promote employee retention and stock ownership and
to align participants’ interests with those of shareholders. Additionally, the
Participant understands that the Award is subject to performance conditions and
will be cancelled if the performance or other conditions are not satisfied.
Thus, the Participant understands that (a) any monetary value assigned to the
Award in any communication regarding the Award is contingent, hypothetical, or
for illustrative purposes only, and does not express or imply any promise or
intent by the Company to deliver, directly or indirectly, any certain or
determinable cash value to the Participant; (b) receipt of the Award or any
incentive award in the past is neither an indication nor a guarantee that an
incentive award of any type or amount will be made in the future, and that
absent a written agreement to the contrary, the Company is free to change its
practices and policies regarding incentive awards at any time; and
(c) performance may be subject to confirmation and final determination by the
Company’s Board of Directors or its Compensation Committee (the “Committee”)
that the performance conditions have been satisfied.

 

The Participant shall have no rights as a stockholder of the Company with
respect to any shares covered by the Award unless and until the Award is vested
and settled in shares of Common Stock.

 

3.             Performance Period. For purposes of the Award, the Performance
Period shall be defined as the three-year period commencing XXXX XX, 20XX and
ending XXXX XX, 20XX.

 

4.             Vesting. The Award shall vest in full on the last day of the
Performance Period, provided the Participant remains continuously employed
within the Travelers Group through such date. If the

 

1

--------------------------------------------------------------------------------


 

Participant has a termination of, or break in, employment prior to the last day
of the Performance Period, the Participant’s rights are determined under the
Award Rules of Exhibit A.

 

5.             Settlement of Award. The number of Performance Shares vested
(which shall include any additional Performance Shares credited to the
Participant’s account pursuant to Section 6) shall be calculated based on the
Performance Shares Vesting Grid set forth in Exhibit B. The Company shall
deliver to the Participant, subject to any certification of satisfaction of the
performance goal as required by the Plan in order to comply with
Section 162(m) of the Internal Revenue Code a number of shares of Common Stock
equal to the number of vested Performance Shares on January 1 of the year
following the end of the Performance Period or as soon as administratively
practicable thereafter (but no later than March 15 of the year following the end
of the Performance Period, or the date provided pursuant to Exhibit A, if
applicable). The number of shares of Common Stock delivered to the Participant
shall be reduced by a number of shares of Common Stock having a Fair Market
Value on the date of delivery equal to the tax withholding obligation.

 

6.             Dividend Equivalents. The Participant shall be entitled to
receive additional Performance Shares with respect to any cash dividends
declared by the Company. The number of additional Performance Shares shall be
determined by multiplying the number of Performance Shares credited to the
Participant’s account (which shall include the number of Performance Shares set
forth above, plus any Performance Shares credited in connection with dividend
payments under this Section 6), times the dollar amount of the cash dividend per
share of Common Stock, and then dividing by the Fair Market Value of the Common
Stock as of the dividend payment date. The Participant’s right to any
Performance Shares credited to the Participant’s account in connection with
dividends shall vest in the same manner described in Section 4. As described in
Section 5, such additional Performance Shares shall be included in the total
number of Performance Shares credited to the Participant’s account for purposes
of applying the Performance Shares Vesting Grid.

 

7.             Grant Conditioned on Principles of Employment Agreement.

 

By entering into this Award Agreement, the Participant shall be deemed to have
confirmed his or her agreement to be bound by the Company’s Principles of
Employment Agreement in effect on the date immediately preceding the Grant Date
(the “POE Agreement”), as published on the Company’s intranet site or previously
distributed in hard copy to the Participant. Furthermore, by accepting the
Award, the Participant agrees that the POE Agreement shall supersede and replace
the form of Principles of Employment Agreement contained or referenced in any
Prior Equity Award (as defined below) made by the Company to the Participant,
and, accordingly, such Prior Equity Award shall become subject to the terms and
conditions of the POE Agreement.

 

8.             Acceptance of Exhibits A, B and C. The Participant agrees to be
bound by the terms of the Award Rules set forth in Exhibits A, B and C (“Award
Rules”).

 

9.             Acceptance of and Agreement to Non-Solicitation and
Confidentiality Conditions. In consideration for the Award of Performance Shares
under this Award Agreement, the Participant agrees that the Award is conditioned
upon Participant’s compliance with the following non-solicitation and
confidentiality conditions (the “Non-Solicitation Conditions” and the
“Confidentiality Conditions,” respectively):

 

(a)                                 The Company and the Participant understand,
intend and agree that the Non-Solicitation Conditions of this Section 9 are
intended to protect the Travelers Group and other participants in the Plan
against the Participant soliciting its employees and/or its business during the
twelve (12) month period (the “Restricted Period”) following the date of the
Participant’s termination of employment with the Travelers Group (whether
voluntary or involuntary) as reflected on the Travelers Group’s books and
records (the “Termination Date”), while recognizing that after the Termination
Date the Participant is still permitted to compete with the Travelers Group
subject to the restrictions set forth below. Nothing in this Section 9 is
intended to limit any of the Travelers Group’s rights or claims as to any future
employer of the Participant.

 

(b)                                 Non-Solicitation of Employees. The
Participant acknowledges that the Travelers Group sustains its operations and
the goodwill of its clients, customers, policyholders, producers, agents and

 

2

--------------------------------------------------------------------------------


 

brokers (its “Customers”) through its employees. The Travelers Group has made
significant investment in its employees and their ability to establish and
maintain relationships with each other and with the Travelers Group’s Customers
in order to further its operations and cultivate goodwill. The Participant
acknowledges that the loss of the Travelers Group’s employees could adversely
affect its operations and jeopardize the goodwill that has been established
through these employees, and that the Travelers Group therefore has a legitimate
interest in preventing the solicitation of its employees. During the Restricted
Period, the Participant will not, directly or indirectly, seek to recruit or
solicit, attempt to influence or assist, participate in, or promote the
solicitation of, or otherwise attempt to adversely affect the employment of any
person who was or is employed by the Travelers Group at any time during the last
three months of the Participant’s employment or during the Restricted Period.
Without limiting the foregoing restriction, the Participant shall not, on behalf
of himself or herself or any other person, hire, employ or engage any such
person and shall not engage in the aforesaid conduct through a third party for
the purpose of colluding to avoid the restrictions in this Section 9. Without
limiting the generality of the restrictions under this Section, by way of
example, the restrictions under this Section shall prohibit the Participant from
(i) interviewing a Travelers Group employee, (ii) communicating in any manner
with a Travelers Group employee in connection with a current or future
employment opportunity outside of the Travelers Group, (iii) identifying
Travelers Group employees to potentially be solicited or hired, (iv) providing
information or feedback regarding Travelers Group employees seeking employment
with the Participant’s subsequent employer and/or (v) otherwise assisting or
participating in the solicitation or hiring of a Travelers Group employee.
However, the Non-Solicitation Conditions do not preclude the Participant from
directing a third party (including but not limited to employees of his/her
subsequent employer or a search firm) to broadly solicit, recruit, and hire
individuals, some of whom may be employees of the Travelers Group, provided that
the Participant does not direct such third party specifically to target
employees of the Travelers Group generally or specific individual employees of
the Travelers Group.

 

(c)                                  Non-Solicitation of Business. The
Participant acknowledges that by virtue of his or her employment with the
Travelers Group, he or she may have developed relationships with and/or had
access to Confidential Information (as defined below) about the Travelers
Group’s Customers and is, therefore, capable of significantly and adversely
impacting existing relationships that the Travelers Group has with them. The
Participant further acknowledges that the Travelers Group has invested in its
and the Participant’s relationship with its Customers and the goodwill that has
been developed with them and therefore has a legitimate interest in protecting
these relationships against solicitation and/or interference by the Participant
for a reasonable period of time after the Participant’s employment with the
Travelers Group ends. If, after the Termination Date, the Participant accepts a
position as an employee, consultant or contractor with a “Competitor” (as
defined below), then, during the Restricted Period, the Participant will not,
directly or indirectly, solicit, interfere with or attempt to influence any
Customer of the Travelers Group to discontinue business with the Travelers Group
and/or move existing or future business of the Travelers Group elsewhere. This
restriction applies with respect to any business of any current or prospective
client, customer or policyholder of the Travelers Group (i) on which the
Participant, or anyone reporting directly to him or her, worked or was actively
engaged in soliciting or servicing or (ii) about which the Participant gained
access to Confidential Information (as defined below) during the Participant’s
employment with the Travelers Group. In addition to the foregoing restriction,
the Participant agrees not to be personally involved in the negotiation,
competition for, solicitation or execution of any individual book roll
over(s) or other book of business transfer arrangements involving the transfer
of business away from the Travelers Group, at any time during the twenty-four
month period following the Termination Date (the “Enhanced Restricted Period”).
The Participant may, at any time after the Termination Date, broadly direct a
third party (including but not limited to employees of his/her subsequent
employer) to negotiate, compete for, solicit and execute such book roll
over(s) or other book of business transfer arrangements, provided that (i) the
Participant is not personally involved in such activities and (ii) the
Participant does not direct such third party specifically to target business of
the Travelers Group. As used herein, “Competitor” shall include any business
enterprise or organization, including, without limitation, agents, brokers and
producers, that engages in, owns or controls a significant interest in any
entity that engages in, the sale of products and/or performance of services of
the type sold or performed by the Travelers Group and/or provides advice
relating to such products and services.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Subject to the non-competition obligations
in the Award Rules that apply to Participants meeting the “Retirement Rule,” at
any time after the Termination Date, the Participant may otherwise compete with
the Travelers Group, including but not limited to competing on an account by
account or deal by deal basis, to the extent that he or she does not violate the
provisions of subsection (c) above or any other contractual, statutory or common
law obligations to the Travelers Group.

 

(e)                                 Notwithstanding anything herein to the
contrary, if the Participant breaches any of the Non-Solicitation Conditions of
this Section 9, then the Restricted Period (or the Enhanced Restricted Period,
if applicable) will be extended until the date that is 12 months (or 24 months,
in the case of a breach under Section 9(c) with respect to the restrictions
applicable during the Enhanced Restricted Period) after the date of the
Participant’s last breach of such Non-Solicitation Conditions.

 

(f)                                   The Participant agrees not to, either
during or after his or her employment, use, publish, make available, or
otherwise disclose, except for benefit of the Travelers Group in the course of
such employment, any technical or Confidential Information (“Confidential
Information”) developed by, for, or at the expense of the Travelers Group, or
assigned or entrusted to the Travelers Group, unless such information is
generally known outside of the Travelers Group. Confidential information
includes, but is not limited to, highly sensitive non-public information such as
social security numbers; medical information; internal information about the
Travelers Group’s business, such as non-public financial, sales, marketing,
technical and business information, including profit and loss statements,
business/marketing strategy and “Trade Secrets” (as defined below); employee,
client, customer, policyholder, vendor, consultant and agent information; legal
advice obtained; product and system information; and any compilation of this
information or employee information obtained solely through the course of
employment with any member(s) of the Travelers Group. Nothing in this definition
should be construed as prohibiting non-managerial employees from sharing
information concerning their own wages or other terms and conditions of
employment, or for purposes of otherwise pursuing their legal rights. As used
herein, “Trade Secrets” shall include information relating to the Travelers
Group and its affiliates that is protectable as a trade secret under applicable
law, including, without limitation, and without regard to form:  technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
business and strategic plans, product plans, source code, software, unpublished
patent applications, customer proposals or pricing information or a list of
actual or potential customers or suppliers which is not commonly known by or
available to the public and which information derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use. In addition, the Participant will keep at all times
subject to the Travelers Group’s control and will deliver to or leave with the
Travelers Group all written and other materials in any form or medium
(including, but not limited to, print, tape, digital, computerized and
electronic data, parts, tools, or equipment) containing such technical or
Confidential Information upon termination of the Participant’s employment. The
Participant also agrees to cooperate to remedy any unauthorized use of such
information and not to violate any Travelers Group policy regarding same. The
Participant agrees that all records, reports, notes, compilations, or other
recorded matter, and copies or reproductions thereof, relating to the Travelers
Group’s operations, activities, Confidential Information, or business, made or
received by the Participant during the Participant’s employment with any
member(s) of the Travelers Group are, and shall be, the property of the
Travelers Group exclusively, and the Participant will keep the same at all times
subject to the Travelers Group’s control and will deliver or leave with the
Travelers Group the same at the termination of the Participant’s employment.

 

(g)                                  If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Section 9 is
invalid or unenforceable, the parties agree that (i) the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or geographic area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, (ii) the

 

4

--------------------------------------------------------------------------------


 

parties shall request that the court exercise that power, and (iii) this Award
Agreement shall be enforceable as so modified after the expiration of the time
within which the judgment or decision may be appealed.

 

(h)                                 During the Restricted Period or any
extension thereof, the Participant shall notify any subsequent employer of his
or her obligations under this Award Agreement prior to commencing employment.
During the Restricted Period or any extension thereof, the Participant will
provide the Company and his or her prior manager at the Travelers Group fourteen
(14) days’ advance written notice prior to becoming associated with and/or
employed by any person or entity or engaging in any business of any type or
form, with such notice including the identity of the prospective employer or
business, the specific division (if applicable) for which the Participant will
be performing services and the title or position to be assumed by the
Participant. The Participant must provide a copy of such notice to the Company’s
Employee Services Unit by email, facsimile or regular mail as follows:

 

Email:   4-ESU@travelers.com

 

Fax:       1.866.871.4378 (U.S. and Canada)

001.866.871.4378 (Europe)

 

Mail:      The Travelers Companies, Inc.

Employee Services Unit

385 Washington Street

Mail Code: 9275-SB02L

St. Paul, MN USA 55102

 

(i)                                     As consideration for and by accepting
the Award, the Participant agrees that the Non-Solicitation Conditions and
Confidentiality Conditions of this Section 9 shall supersede any
non-solicitation and confidentiality covenants contained or incorporated in any
prior equity award made by the Company to the Participant under The Travelers
Companies, Inc. Amended and Restated 2004 Stock Incentive Plan, the Travelers
Property Casualty Corp. 2002 Stock Incentive Plan, or The St. Paul
Companies, Inc. Amended and Restated 1994 Stock Incentive Plan (“Prior Equity
Awards”); accordingly, such Prior Equity Awards shall become subject to the
terms and conditions of the Non-Solicitation Conditions and Confidentiality
Conditions of this Section 9. However, these Non-Solicitation Conditions and
Confidentiality Conditions shall be in addition to, and shall not supersede, any
non-solicitation, non-competition, confidentiality, intellectual property or
other restrictive covenants contained or incorporated in (i) any Non-Competition
Agreement between any member(s) of the Travelers Group and the Participant
arising out of the Participant’s service as a Management Committee member or
otherwise, (ii) any employment agreement or other agreement between any
member(s) of the Travelers Group and the Participant (other than such Prior
Equity Awards), or (iii) any other Travelers Group plan or policy that covers
the Participant (other than such Prior Equity Awards).

 

10.          Forfeiture of Performance Shares Award.

 

(a)                                 Participant’s Agreement. The Participant
expressly acknowledges that the terms of Section 9 and this Section 10 are
material to this Agreement and reasonable and necessary to protect the
legitimate interests of the Travelers Group, including without limitation, the
Traveler Group’s Confidential Information, trade secrets, customer and supplier
relationships, goodwill and loyalty, and that any violation of these
Non-Solicitation Conditions or Confidentiality Conditions by the Participant
would cause substantial and irreparable harm to the Travelers Group and other
Participants in the Plan. The Participant further acknowledges and agrees that:

 

(i)            The receipt of the Award constitutes good, valuable and
independent consideration for the Participant’s acceptance of and compliance
with the provisions of the Award Agreement, including the forfeiture and
repayment provision of subsection 10(b) below and the Non-Solicitation
Conditions and Confidentiality Conditions of Section 9 above, and the amendment
of Prior Equity Award provisions of subsection 9(i), 10(f) and Section 20,
below.

 

5

--------------------------------------------------------------------------------


 

(ii)           The Participant’s rights with respect to the Award are
conditioned on his or her compliance with the POE Agreement at all times after
acceptance of the POE Agreement in accordance with Sections 7 and 18 hereunder.

 

(iii)          The scope, duration and activity restrictions and limitations
described in this Agreement are reasonable and necessary to protect the
legitimate business interests of the Travelers Group. The Participant
acknowledges that all restrictions and limitations relating to the Restricted
Period will apply regardless of the reason the Participant’s employment ends.
The Participant further agrees that any alleged claims the Participant may have
against the Travelers Group do not excuse the Participant’s obligations under
this Award Agreement.

 

(b)                                 Forfeiture and Repayment Provisions. The
Participant agrees that, prior to the Termination Date and during the Restricted
Period (or the Enhanced Restricted Period, as applicable), if the Participant
breaches the Non-Solicitation Conditions, the Confidentiality Conditions and/or
the POE Agreement, in addition to all rights and remedies available to the
Travelers Group at law and in equity (including without limitation those set
forth in the Award Rules for involuntary termination), the Participant will
immediately forfeit any portion of the Award made under this Award Agreement
that has not otherwise been previously forfeited under the Award Rules in
Exhibit A and that has not yet been paid, settled or vested. The Company may
also require repayment from the Participant of any and all compensatory value
that the Participant received for the last twelve (12) months of his or her
employment and through the end of the Restricted Period (or the Enhanced
Restricted Period, as applicable) from this Award or any Prior Equity Awards
(including without limitation the gross amount of any Common Stock distribution
or cash payment made to the Participant upon the vesting, distribution, or
settlement of any such awards, and/or any consideration in excess of such gross
amounts received by the Participant upon the sale or transfer of the Common
Stock acquired through vesting, distribution, or settlement of any such awards).
The Participant will promptly pay the full amount due upon demand by the
Company, in the form of cash or shares of Common Stock at current Fair Market
Value.

 

(c)                                  No Limitation on the Travelers Group’s
Rights or Remedies. The Participant acknowledges and agrees that the forfeiture
and repayment remedies under subsection 10(b) are non-exclusive remedies and
shall not limit or modify the Travelers Group’s other rights and remedies to
obtain other monetary, equitable or injunctive relief as a result of breach of,
or in order to enforce, the terms and conditions of this Agreement or with
respect to any other covenants or agreements between the Travelers Group and the
Participant or the Participant’s obligations under applicable law.

 

(d)                                 Award Rules. The Award Rules provide a right
to payment, subject to certain conditions, following the Participant’s
Termination Date if the Participant meets the Retirement Rule which, among other
conditions, may require that the Participant not engage in any activities that
compete with the business operations of the Travelers Group through the
settlement date of the Award (such non-compete condition may extend beyond the
Restricted Period). The remedies for a violation of such non-compete conditions
are specified in the Award Rules and are in addition to any remedies of the
Travelers Group under this Section 10.

 

(e)                                  Severability. If any court determines that
any of the terms and conditions of Section 9 or this Section 10 are invalid or
unenforceable, the remainder of the terms and conditions shall not thereby be
affected and shall be given full effect, without regard to the invalid portions.
If any court determines that any of the terms and conditions are unenforceable
because of the duration of such terms and conditions or the area covered
thereby, such court shall have the power to reduce the duration or area of such
terms and conditions and, in their reduced form, the terms and conditions shall
then be enforceable and shall be enforced.

 

(f)                                   Awards Subject to Recoupment. Except to
the extent prohibited by law, this Award and any outstanding Prior Equity Award
may be forfeited, and the compensatory value received under such awards
(including without limitation the gross amount of any Common Stock distribution
or cash payment made to the Participant upon the vesting, distribution, or
settlement of such

 

6

--------------------------------------------------------------------------------


 

awards, or consideration in excess of such gross amounts received by the
Participant upon the sale or transfer of the Common Stock acquired through
vesting, distribution, or settlement of the awards) may be subject to recoupment
by the Company, in accordance with the Company’s executive compensation
recoupment policy and other policies in effect from time to time with respect to
forfeiture and recoupment of bonus payments, retention awards, cash or
stock-based incentive compensation or awards, or similar forms of compensation,
and the terms of any such policy, while it is in effect, are incorporated herein
by reference. As consideration for and by accepting the Award Agreement, the
Participant agrees that all the remedy and recoupment provisions of this
Section 10 shall apply to any Prior Equity Award made by the Company to the
Participant, shall be in addition to and shall not supersede any other remedies
contained or referenced in any such Prior Equity Award, and, accordingly, such
Prior Equity Award shall become subject to both those other remedies and the
terms and conditions of this Section 10.

 

(g)                                  Survival of Provisions. The agreements,
covenants, obligations, and provisions contained in Section 9 and this
Section 10 shall survive the Participant’s Termination Date and the expiration
of this Award Agreement, and shall be fully enforceable thereafter.

 

11.          Consent to Electronic Delivery. In lieu of receiving documents in
paper format, the Participant agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company desires or may be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other agreements, forms and
communications) in connection with this and any other prior or future incentive
award or program made or offered by the Company or its predecessors or
successors. Electronic delivery of a document to the Participant may be via a
Company e-mail system or by reference to a location on a Company intranet site
to which the Participant has access.

 

12.          Administration. The Company’s Compensation Committee or its
designee administers the Plan and this Award Agreement and has the authority to
interpret any ambiguous or inconsistent terms in its sole discretion. The
Participant’s rights under this Award Agreement are expressly subject to the
terms and conditions of the Plan and to any guidelines the Compensation
Committee or its designee adopts from time to time. The interpretation and
construction by the Compensation Committee or its designee of the Plan and this
Award Agreement, and such rules and regulations as the Compensation Committee or
its designee may adopt for purposes of administering the Plan and this Award
Agreement, will be final and binding upon the Participant.

 

13.          Entire Agreement/Amendment/Survival/Assignment. The terms,
conditions and restrictions set forth in the Plan and this Award Agreement
constitute the entire understanding between the parties hereto regarding the
Award and supersede all previous written, oral, or implied understandings
between the parties hereto about the subject matter hereof. This Award Agreement
may be amended by a subsequent writing (including e-mail or electronic form)
agreed to between the Company and the Participant. Section headings herein are
for convenience only and have no effect on the interpretation of this Award
Agreement. The provisions of the Award Agreement that are intended to survive
the Termination Date of a Participant, specifically including Sections 9 and 10
hereof, shall survive such date. The Company may assign this Award Agreement and
its rights and obligations hereunder to any current or future member of the
Travelers Group.

 

14.          No Right to Employment. The Participant agrees that nothing in this
Award Agreement constitutes a contract of employment with the Travelers Group
for a fixed duration of time. The employment relationship is “at will,” which
affords the Participant or the Travelers Group the right to terminate the
relationship at any time for any reason or no reason not otherwise prohibited by
applicable law. The Travelers Group retains the right to decrease the
Participant’s compensation and/or benefits, transfer or demote the Participant
or otherwise change the terms or conditions of the Participant’s employment with
the Travelers Group. The Award granted hereunder will not form part of the
Participant’s regular employment compensation and will not be considered in
calculating any statutory benefits or severance pay due to the Participant.

 

15.          No Limitation on the Company’s Rights. The Participant agrees that
nothing in this Award Agreement shall in any way affect the Company’s right or
power to make adjustments, reclassifications or

 

7

--------------------------------------------------------------------------------


 

changes in its capital or business structure or to merge, consolidate,
reincorporate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.

 

16.          Transfer Restrictions. The Participant may not sell, assign,
transfer, pledge, encumber or otherwise alienate, hypothecate or dispose of the
Award or his or her right hereunder to receive any Performance Shares, except as
otherwise provided in the Prospectus.

 

17.          Conflict. In the event of a conflict between the Plan and the Award
Agreement the Plan terms shall govern.

 

18.          Acceptance and Agreement by the Participant; Forfeiture upon
Failure to Accept. By accepting this Award, the Participant agrees to be bound
by the terms, conditions, and restrictions set forth in the Plan, this Award
Agreement, and the Travelers Group’s policies, as in effect from time to time,
relating to the Plan. The Participant’s rights under the Award will lapse ninety
(90) days from the Grant Date and the Award will be forfeited on such date if
the Participant does not accept the Award Agreement by such date. For the
avoidance of doubt, the Participant’s failure to accept the Award Agreement
shall not affect his or her continuing obligations under any other agreement
between any member(s) of the Travelers Group and the Participant.

 

19.          Waiver; Cumulative Rights. The Company’s failure or delay to
require performance by the Participant of any provision of this Award Agreement
will not affect its right to require performance of such provision unless and
until the Company has waived such performance in writing. Each right under this
Award Agreement is cumulative and may be exercised in part or in whole from time
to time.

 

20.          Governing Law and Forum for Disputes. The Award Agreement shall be
legally binding and shall be executed and construed and its provisions enforced
and administered in accordance with the laws of the State of Minnesota. The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Agreement will be exclusively in the
courts in the State of Minnesota, City and County of St. Paul, including the
Federal Courts located therein (should Federal jurisdiction exist). The parties
consent to and submit to the personal jurisdiction and venue of courts of
Minnesota and irrevocably waive any claim or argument that the courts in
Minnesota are an inconvenient forum. The Participant agrees to accept service of
any court filings and process by delivery to his or her most current home
address on record with the Travelers Group via first class mail or other
nationally recognized overnight delivery provider, or by any third party
regularly engaged in the service of process. As consideration for and by
accepting the Award, the Participant agrees that the Governing Law and Forum for
Disputes provision of this Section 20 shall supersede any governing law, forum
or similar provisions contained or referenced in any Prior Equity Award made by
the Company to the Participant, and, accordingly, such Prior Equity Award shall
become subject to the terms and conditions of the Governing Law and Forum for
Disputes provisions of this Section 20.

 

21.          Personal Data. The Participant understands that the Company and
other members of the Travelers Group hold certain personal information about the
Participant, which may include, without limitation, information such as his or
her name, home address, telephone number, gender, date of birth, salary,
nationality, job title, social insurance number or other such tax identity
number and details of all awards or other entitlement to shares of common stock
awarded, cancelled, exercised, vested, unvested or outstanding in his or her
favor (“Personal Data”).

 

The Participant understands that in order for the Company to process the
Participant’s Award and maintain a record of Performance Shares under the Plan,
the Company shall collect, use, transfer and disclose Personal Data within the
Travelers Group electronically or otherwise, as necessary for the implementation
and administration of the Plan including, in the case of a social insurance
number, for income reporting purposes as required by law. The Participant
further understands that the Company may transfer Personal Data, electronically
or otherwise, to third parties, including but not limited to such third parties
as outside tax, accounting, technical and legal consultants when such third
parties are assisting the Company or other members of the Travelers Group in the
implementation and administration of the Plan. The Participant understands that
such recipients may be located within the jurisdiction of residence of the
Participant, or within the United States or elsewhere and are subject to the
legal requirements in those jurisdictions applicable to those organizations, for
example, lawful requirements to disclose personal information such as the
Personal Data to government authorities in

 

8

--------------------------------------------------------------------------------


 

those countries. The Participant understands that the employees of the Travelers
Group and third parties performing work related to the implementation and
administration of the Plan shall have access to the Personal Data as is
necessary to fulfill their duties related to the implementation and
administration of the Plan. By accepting the Award, the Participant consents, to
the fullest extent permitted by law, to the collection, use, transfer and
disclosure, electronically or otherwise, of his or her Personal Data by or to
such entities for such purposes and the Participant accepts that this may
involve the transfer of Personal Data to a country which may not have the same
level of data protection law as the country in which this Award Agreement is
executed. The Participant confirms that if the Participant has provided or, in
the future, will provide Personal Data concerning third parties including
beneficiaries, the Participant has the consent of such third party to provide
their Personal Data to the Travelers Group for the same purposes.

 

The Participant understands that he or she may, at any time, request to review
the Personal Data and require any necessary amendments to it by contacting the
Company in writing. Additionally, the Participant may always elect to forgo
participation in the Plan or any other award program.

 

9

--------------------------------------------------------------------------------

 

EXHIBIT A

 

AWARD RULES

TO TRAVELERS’ PERFORMANCE SHARES AWARD NOTIFICATION AND AGREEMENT

 

When you leave the Travelers Group

 

References to “you” or “your” are to the Participant. “Termination Date” is
defined in Section 9(a) of the Award Agreement and means the date of the
termination of your employment with the Traveler Group (whether voluntary or
involuntary) as reflected on the books and records of the Travelers Group.

 

If you terminate your employment or if there is a break in your employment, your
Award may be cancelled before the end of the Performance Period and the vesting
and settlement of your Award may be affected.

 

The provisions in the chart below apply to Awards granted under the Plan.
Depending upon your employment jurisdiction upon the Grant Date, special
rules may apply for vesting, payment and settlement of your Award in cases of
termination of employment if you satisfy certain age and years of service
requirements (“Retirement Rule”), as set forth in “Retirement Rule” below.
Participants based in countries outside the United States on the Grant Date
should refer to Exhibit C for special rules that apply. For the avoidance of
doubt, the applicable vesting terms for your Award pursuant to Exhibits A, B and
C shall be based on your employment jurisdiction on the Grant Date.

 

If You:

 

Here’s What Happens to Your Award:

 

 

 

Terminate employment or your employment is terminated by the Travelers Group for
any reason other than due to death or disability (but you do not meet the
Retirement Rule)

 

Your rights under the Award are cancelled and your right to the Performance
Shares is forfeited.

 

 

 

Become disabled (as defined under the Travelers Group’s applicable long-term
disability plan)

 

You will be entitled to receive the number of shares of Common Stock you would
have received, if any, if your employment had not terminated due to disability,
multiplied by a fraction equal to the number of days from the first day of the
Performance Period to the Termination Date, divided by the total number of days
in the Performance Period. Any such shares will be received at the time of
settlement of the Performance Shares after the end of the Performance Period.

 

 

 

Take an approved personal leave of absence approved by the Travelers Group under
its Personal Leave Policy, if applicable

 

Your rights under the Award continue when you are on such leave of absence for
up to three months. Once your approved leave of absence exceeds three months,
your rights under the Award are suspended until you return to work with the
Travelers Group and remain actively employed for 30 calendar days, after which
your rights under the Award will be restored retroactively. If you terminate
employment during the leave for any reason, the applicable termination of
employment provisions will apply. If your personal leave of absence exceeds one
year, your rights under the Award are cancelled and your right to the
Performance Shares is forfeited.

 

 

 

Are on an approved family leave, medical leave, dependent care leave, military
leave, or other statutory leave of absence or notice leave (including, without
limitation, “garden leave”)

 

Your rights under the Award continue when you are on such leave of absence.

 

10

--------------------------------------------------------------------------------


 

Die while employed or following employment while your Award is outstanding

 

Your estate will be entitled to receive a number of shares of Common Stock equal
to the initial number of Performance Shares set forth at the beginning of the
Award, plus any Performance Shares credited as dividend equivalents in
connection with the dividends paid or payable as of the date of your death,
multiplied by a fraction equal to the number of days in the Performance Period
from the first day of the Performance Period to your date of death, divided by
the total number of days in the Performance Period. Any such shares will be
delivered as soon as administratively possible following your death. No
Performance Shares shall be credited with respect to any cash dividends paid by
the Company after the date of the Participant’s death but prior to the
distribution with respect to Performance Shares already credited to the
Participant’s account.

 

Retirement Rule

 

If, as of your Termination Date, you are at least (i) age 65, (ii) age 62 with
one or more full years of service, or (iii) age 55 with 10 or more full years of
service, then you meet the “Retirement Rule.”

 

The Retirement Rule does not apply if you were involuntarily terminated for
gross misconduct or for cause (as determined by the Committee or its designee in
its sole discretion). If you retire and do not meet the Retirement Rule, you
will be considered to have resigned.

 

If You:

 

 

 

 

 

Meet the Retirement Rule  (subject to Exhibit C, if applicable)

 

You will be entitled to receive a number of shares of Common Stock equal to the
shares you would have received, if any, if your employment had not terminated
due to retirement in accordance with the Retirement Rule, multiplied by a
fraction equal to the number of days from the first day of the Performance
Period to the Termination Date, divided by the total number of days in the
Performance Period. Any such shares will be received at the time of settlement
of the Performance Shares after the end of the Performance Period. You will have
a right to payment under the Retirement Rule provided that, prior to the time of
settlement, you do not engage in any activities that compete with the business
operations of the Travelers Group (as determined by the Committee or its
designee in its sole discretion), including, but not limited to, working for
another insurance company engaged in the property casualty insurance business as
either an employee or independent contractor. You are not subject to this
non-compete provision if you are terminated involuntarily, but you remain
subject to Sections 9 and 10 of the Award Agreement, and the POE Agreement.

 

When called for under the above rules, as a condition to receiving payment, you
will be required to certify to the Company that you have not engaged in any
activities that compete with the business operations of the Travelers Group
since your Termination Date, and provide such other evidence of your compliance
with the Retirement Rule as the Company may require.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PERFORMANCE SHARES VESTING GRID
TO TRAVELERS’ PERFORMANCE SHARES AWARD NOTIFICATION AND AGREEMENT

 

Performance Period ROE*

 

% of Performance Shares Vested

>16.0%

 

150% (Maximum)

15.5

 

140

15.0

 

130

14.5

 

120

13.5

 

110

10.0

 

100

8.5

 

75

8.0

 

50 (Threshold)

<8.0

 

0

 

--------------------------------------------------------------------------------

*                 For any Performance Period ROE (as defined below) that is at
least 8.0%, but falls between two Performance Period ROE performance levels, the
percentage of Performance Shares vested shall be interpolated (for example, if
Performance Period ROE is 14.0%, 115% of the Performance Shares would be
vested).

 

Definitions:

 

“Performance Period ROE” is defined as the sum of the Adjusted ROE for each of
the three years in the Performance Period, divided by three.

 

“Adjusted ROE” is defined as Adjusted Operating Income divided by Adjusted
Shareholders’ Equity.

 

“Adjusted Operating Income” for each year in the Performance Period is defined
as the Company’s net income from continuing operations as reported in the
Company’s financial statements (including accompanying footnotes and
management’s discussion and analysis), adjusted as set forth in the immediately
following sentence. In calculating Adjusted Operating Income, net income from
continuing operations shall be adjusted as follows: first (A) remove the
after-tax effects of the following items: (i) losses (net of reinsurance) from
catastrophes (as designated by the Insurance Service Office’s Property Claims
Service Group, the Lloyd’s Claim Office, Swiss Reinsurance Company’s sigma
report, or a comparable report or organization generally recognized by the
insurance industry, and reported by the Company as a catastrophe); asbestos and
environmental reserve charges (or releases); net realized investment gains or
losses in the fixed maturities and real estate portfolios; and (ii) 
extraordinary items, the cumulative effect of accounting changes and federal
income tax rate changes, and restructuring charges, each as defined by generally
accepted accounting principles in the United States, and each as reported in the
Company’s financial statements (including accompanying footnotes and
management’s discussion and analysis); (B) reduced, as to the first year in the
Performance Period (20XX), by $XXXXXX, as to the second year in the Performance
Period (20XX), by $XXXXXX times the ratio of: the Company’s 20XX consolidated
personal lines homeowners net written premium plus commercial lines property net
written premium plus 50% of commercial lines multi peril net written premium
divided by the Company’s 20XX consolidated personal lines homeowners net written
premium plus commercial lines property net written premium plus 50% of
commercial lines multi peril net written premium, and as to the third year in
the Performance Period (20XX), by $XXXXXX times the ratio of: the Company’s 20XX
consolidated personal lines homeowners net written premium plus commercial lines
property net written premium plus 50% of commercial lines multi peril net
written premium divided by the Company’s 20XX consolidated personal lines
homeowners net written premium plus commercial lines property net written
premium plus 50% of commercial lines multi peril net written premium; and
(C) reduced by an amount intended, as of the date of this award, to approximate
historical levels of credit losses (on an after-tax basis) associated with the
Company’s fixed income investments, determined by (i) multiplying a fixed
factor, expressed as 2.25 basis points, by the amortized cost of the Company’s
fixed maturity investment

 

12

--------------------------------------------------------------------------------


 

portfolio at the beginning of each quarter during the relevant year in the
Performance Period and (ii) adding the after-tax sum of the amounts resulting
from (i) for such year in the Performance Period.

 

“Adjusted Shareholders’ Equity” for each year in the Performance Period is
defined as the sum of the Company’s total common stockholders’ equity as
reported in the Company’s balance sheet as of the beginning and end of the year
(excluding net unrealized appreciation or depreciation of investments and
adjusted as set forth in the immediately following sentence), divided by two. In
calculating Adjusted Shareholders’ Equity, the Company’s total common
shareholders’ equity as of the beginning and end of the year shall be adjusted
to remove the cumulative after-tax impact of the following items during the
Performance Period: (i) discontinued operations and (ii) the adjustments and
reductions made in calculating Adjusted Operating Income.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Special Rules Applicable to Participants Based in Non-U.S. Jurisdictions

 

Terms and Conditions

 

This Exhibit C includes additional and/or alternative terms and conditions that
govern the Award granted to the Participant under The Travelers Companies, Inc.
Amended and Restated 2004 Stock Incentive Plan (the “Plan”) if the Participant
is employed in one of the countries listed below on the Grant Date.  Capitalized
terms used but not defined in this Exhibit C are defined in the Plan and/or
Award Agreement and have the meanings set forth therein. To the extent that this
Exhibit C is applicable to the Participant (based on the Participant’s place of
employment on the Grant Date), the provisions set forth in this Exhibit C will
apply to the Participant and will supersede the corresponding provisions set
forth in the Award Agreement with respect to the Participant.

 

Notifications

 

This Exhibit C also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2014. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant should not
rely on the information noted in this Exhibit C as the only source of
information relating to the consequences of the Participant’s participation in
the Plan because the information may be out of date by the time the
Participant’s Award hereunder is settled.

 

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

 

Finally, the Participant understands that if he or she is a citizen or resident
of a country other than the one in which the Participant is currently working,
transfers employment after the Grant Date, or is considered a resident of
another country for local law purposes, the information contained herein may not
apply to the Participant, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply.

 

*   *   *

 

14

--------------------------------------------------------------------------------


 

Canada

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  Section 14 of the Award Agreement shall be revised to read as
follows:

 

14.                               No Right to Employment. The Participant agrees
that nothing in this Award Agreement constitutes a contract of employment with
the Travelers Group. Nothing contained herein shall be deemed to give the
Participant the right to be retained in the service of the Travelers Group or to
interfere with the right of the Travelers Group to terminate the employment of
the Participant at any time.

 

15

--------------------------------------------------------------------------------


 

India

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  To the extent that the Company elects to enforce the
forfeiture and repayment provisions under Section 10(b) of the Award Agreement
by re-acquiring shares of Common Stock held by the Participant, the Company will
pay nominal consideration, as determined at the discretion of the Company, for
such shares and/or obtain approval from the Reserve Bank of India, to the extent
required under applicable law.

 

·                  Section 20 of the Award Agreement shall be revised to read as
follows:

 

20                                  Governing Law and Forum for Disputes. The
Award Agreement shall be legally binding and shall be executed and construed and
its provisions enforced and administered in accordance with the laws of the
State of Minnesota. Any dispute, claim or controversy arising under, out of, or
in connection with or in relation to this Award Agreement or the Plan, or any
breach, termination or validity thereof, shall be finally determined and
adjudicated through arbitration by a sole arbitrator located in Mumbai, India.
The arbitration proceedings shall be conducted in accordance with the SIAC
Rules in effect at the time of arbitration, and judgment upon the award may be
entered in any court having jurisdiction thereof or having jurisdiction over the
parties or their assets. It is mutually agreed that the written decision of the
arbitrator shall be valid, binding, final and non-appealable. To the extent
permitted by law, the arbitrator’s fees and expenses will be borne equally by
each party. In the event that an action is brought to enforce the provisions of
this Award Agreement or the Plan pursuant to this Section 20, each party shall
pay its own attorneys’ fees and expenses regardless of whether there is a
prevailing party in the opinion of the arbitrator deciding such action or the
court in which any such arbitration award is entered.  Without prejudice to the
rights of the Company under this Section, if the Participant breaches, or
proposes to breach the provisions of this Award Agreement or Plan, the Company
and the Travelers Group shall be entitled, in addition to all other remedies
such party may have, to a temporary, preliminary or permanent injunction or
other appropriate equitable relief to restrain any such breach without showing
or proving any actual damage to the non-breaching party from any court having
competent jurisdiction over either party.

 

16

--------------------------------------------------------------------------------


 

Republic of Ireland

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  For the avoidance of doubt, no unconditional entitlement to
receive shares under the Award Agreement will arise on the last day of the
Performance Period; rather the number of shares to be delivered pursuant to the
Award Agreement will only be quantifiable after the Committee has certified the
Company’s actual financial performance in accordance with Section 5 of the Award
Agreement (and such performance may result in zero shares being earned).
Therefore an absolute entitlement to shares will only arise on the date on which
shares are actually delivered to the Participant (referred to in this Award
Agreement as “settlement date”).

 

·                  Section 14 of the Award Agreement shall be revised to read as
follows:

 

14.                               No Right to Employment. The Participant agrees
that nothing in this Award Agreement constitutes a contract of employment with
the Travelers Group for a definite period of time. The Travelers Group retains
the right to decrease the Participant’s compensation and/or benefits, transfer
or demote the Participant or otherwise change the terms or conditions of the
Participant’s employment with the Travelers Group, subject to applicable Irish
law and the terms of the Participant’s employment contract.

 

·                  Section 20 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be in a
court of law based in the Republic of Ireland. In all other respects, the
regular provisions set forth in Section 20 of the Award Agreement (including
with respect to Minnesota governing law) shall apply.

 

·                  Further to the provisions as set out in Section 21 of the
Award Agreement, the Travelers Group agrees that it will comply with the
provisions of the Data Protection Act 1988 together with the Data Protection
(Amendment) Act 2003 (collectively, the “Irish DPA Act”). The Participant
consents to the Company, the Travelers Group and any other third parties as
described in Section 21 processing and transferring their personal data (as
defined in the Irish DPA Act), outside of the European Economic Area even where
the country or territory in question does not maintain adequate data protection
standards.

 

·                  The provisions in the Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to death
or Disability (regardless of whether the Participant meets the Retirement Rule),
vesting of the Award will cease and all outstanding unvested Performance Shares
will be cancelled effective on the Termination Date.

 

17

--------------------------------------------------------------------------------


 

Great Britain and Northern Ireland

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations) will not apply to the Participant.

 

·                  The restrictions under Section 9(b) of the Award Agreement
related to non-solicitation of employees shall only apply with respect to
employees with whom the Participant had material dealings during the 12 months
preceding the date of the Participant’s termination of employment with the
Travelers Group, and such restrictions shall not apply with respect to any
secretarial or administrative assistant employees of the Travelers Group.

 

·                  The “Enhanced Restricted Period” defined under
Section 9(c) of the Award Agreement shall be limited to 12 months following the
Termination Date (i.e., the same duration as the normal Restricted Period). 
Additionally, under Section 9(c) of the Award Agreement:

 

(i)                                     the restrictions relating to recruiting
or solicitation of, interference with, attempting to influence or otherwise
affecting any client, customer, policyholder or agent of the Travelers Group
shall be limited to such clients, customers, policyholders or agents with which
the Participant had material dealings within the 12 months preceding the
Termination Date; and

 

(ii)                                  the references to “business” (aside from
references to “book of business”) shall be limited to business activities with
which the Participant was materially involved during the 12 months preceding the
Termination Date.

 

·                  Section 14 of the Award Agreement shall be replaced with the
following:

 

14.                               No Right to Employment. The Participant agrees
that nothing in this Award Agreement constitutes a contract of employment or
guarantees employment with any member of the Travelers Group for a fixed
duration of time. Each member of the Travelers Group retains the right to
decrease the Participant’s compensation and/or benefits, transfer or demote the
Participant or otherwise change the terms or conditions of the Participant’s
employment with the Travelers Group, subject to applicable law and the terms of
the Participant’s employment contract. Upon termination of the Participant’s
employment (for whatever reason) the Participant will have no rights as a result
of this Award Agreement or any alleged breach of this Award Agreement or
otherwise to any compensation under or in respect of any shares, share options,
restricted stock units, long-term incentive plans or any other profit sharing
scheme in which the Participant may participate or have received grants or
allocations on or before the date on which the Participant’s employment
terminates. Any rights which the Participant may have under such schemes will be
exclusively governed by the rules of such schemes from time to time.

 

·                  Section 20 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be in the
Courts of England and Wales. In all other respects, the regular provisions set
forth in Section 20 of the Award Agreement (including with respect to Minnesota
governing law) shall apply.

 

·                  Further to the provisions as set out in Section 21 of the
Award Agreement, the Travelers Group agrees that it will comply with the
provisions of the Data Protection Act 1998 (the “Act”). The Participant consents
to the Company, the Travelers Group and any other third parties as described in
Section 19 processing and transferring their personal data (as defined in the
Act), outside of the European Economic Area even where the country or territory
in question does not maintain adequate data protection standards.

 

·                  In the event a Participant becomes disabled the language
under “Here’s What Happens to Your Award” in Exhibit A shall be replaced with
the following:

 

If you have been disabled for 12 continuous months and not otherwise terminated
your employment, you will be entitled, as of the first day following such
12-month period (the “disability date”), to receive the number of shares of
Common Stock you would have received, if any, if you had not become disabled,
multiplied by a fraction equal to the number of days from the first day of

 

18

--------------------------------------------------------------------------------


 

the Performance Period to the disability date, divided by the total number of
days in the Performance Period. You are considered “disabled” if you are
disabled for employment purposes and will be presumed disabled if you qualify
for a long-term disability benefit.  Any such shares will be received at the
time of settlement of the Performance Shares after the end of the Performance
Period.

 

·                  The provisions in Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to death
or Disability (regardless of whether the Participant meets the Retirement Rule),
vesting of the Award will cease and all outstanding unvested Performance Shares
will be cancelled effective on the Termination Date.

 

19

--------------------------------------------------------------------------------


 

ADDENDUM TO AWARD AGREEMENT

Special Rules Applicable to Jay S. Fishman

 

The special rules set forth in this Addendum will modify, and form part of, the
Award Agreement for Jay S. Fishman (the “Participant”) for his Performance
Shares Award granted           , 20  .  Reference is made in this Addendum to
the letter agreement between the Company and the Participant dated December 19,
2008, governing certain terms and conditions of the Participant’s employment
with the Company (the “Letter Agreement”).

 

The special rules set forth in the Addendum will apply if the Participant’s
Termination Date occurs at any time during the period starting             ,
20   and ending                , 20   due to his death, his Disability (as
defined in the Letter Agreement), action by the Company without Cause (as
defined in the Letter Agreement), or action by him for Good Reason (as defined
in the Letter Agreement) (each, a “Good Leave Termination”).

 

1.                                      Performance Period and Performance
Period ROE.

 

In the event of a Good Leave Termination, the Performance Period under the Award
Agreement shall be as follows:

 

(a)                                 If the Good Leave Termination occurs
before              , 20  , the Performance Period shall be the one-year period
starting               , 20   and ending              , 20  .

 

(b)                                 If the Good Leave Termination occurs during
the year commencing               , 20   and ending               , 20  , the
Performance Period shall be the two-year period starting            , 20 and
ending            , 20  .

 

To determine the Participant’s percentage under the Performance Shares Vesting
Grid set forth in Exhibit B, the “Performance Period ROE” shall be the sum of
the Adjusted ROE for each of the years in the Performance Period, divided by the
number of years in the Performance Period.

 

2.                                      Settlement of Award.

 

In the event of a Good Leave Termination, the number of Performance Shares
(including Performance Shares granted in this Award, plus any additional
Performance Shares credited as dividend equivalents under Section 6 of the Award
Agreement) vesting pursuant to the Performance Shares Vesting Grid set forth in
Exhibit B shall be delivered to Participant as soon as administratively
practicable (but no later than 20 days) following the later of (a) certification
of the performance results after the end of the Performance Period (which
certification shall occur between January 1 and March 15 of the year following
the end of the Performance Period, as determined in 1. of this Addendum), or
(b) the first day of the seventh (7th) month following his separation from
service (as defined in the Letter Agreement) (or, if the Participant’s
Termination Date occurs due to his death, as soon as administratively
practicable (but no later than 20 days) following his Termination Date).

 

The Participant shall remain subject to the forfeiture provisions in Section 10
of the Award Agreement upon the Participant’s breach of the Non-Solicitation
Conditions or Confidentiality Conditions (contained in the Award Agreement)
and/or the Principles of Employment Agreement.  However, if the Good Leave
Termination otherwise falls under the “Retirement Rule” set forth in Exhibit A,
the Participant shall not be subject to the non-competition requirements
otherwise attendant to the Retirement Rule.  Notwithstanding any contrary
provision of this Award Agreement (including the Award Rules of Exhibit A), the
number of Performance Shares due to the Participant shall not be prorated in the
event of a Good Leave Termination.

 

20

--------------------------------------------------------------------------------


 

3.                                      Minimum Number of Shares in Event of
Death or Disability.

 

In the event of a Good Leave Termination due to the Participant’s death or
Disability (as defined in the Letter Agreement), the number of Performance
Shares vested shall not be less than one hundred percent (100%) of the number of
Performance Shares granted in this Award, plus any additional Performance Shares
credited as dividend equivalents under Section 6 of the Award Agreement.

 

21

--------------------------------------------------------------------------------
